Title: To James Madison from Jacob Wagner, 8 June 1806
From: Wagner, Jacob
To: Madison, James



Dr. Sir
Dep. State 8 June 1806

I was to have Seen Mr. Duvall to day on the Subject of the enquiry of Mr. McLean: Though I am pretty Sure that he will not act upon the case.  It would be contrary to precedent to put an Inspector on board her; and it has been Settled that prize goods may be Sold for the purpose of repairing the vessel which brought them in, if repairs are indispensible; the part Sold paying duty.  After Seeing Mr. Duvall I may probably give these hints to the Collector, if he declines doing it & recommends it to me.
With the letter from Mr. Erving I Send the correspondence in April 1805 at Madrid about Yrujo’s recall, to Shew the disingenuous manner in which the engagement is explained away.  It is reported at Baltimore that he has a new commission to present, under which if he is not permitted to act, he will retire, and that no Successor will be appointed.  With affectionate respect, I have the honor to remain, Dr. Sir, Yr. ob. Servt.

Jacob Wagner

